2019 IL App (2d) 160426 

                                  No. 2-16-0426

                           Opinion filed January 11. 2019 

______________________________________________________________________________

                                           IN THE


                             APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 13-CF-1912
                                       )
FERNANDO MONROY-JAIMES,                ) Honorable
                                       ) John J. Kinsella,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Zenoff concurred in the judgment and opinion.

                                          OPINION

¶1     The defendant, Fernando Monroy-Jaimes, appeals from an order of the circuit court of

Du Page County denying his motion to quash and suppress. The defendant contends that the

police did not have probable cause to arrest him and that evidence seized from his vehicle and

statements made to the police following his improper arrest should have been suppressed.

Because the defendant’s arrest was supported by probable cause, we affirm.

¶2                                    I. BACKGROUND

¶3     The defendant was indicted on one count of unlawful possession with intent to deliver 15

grams or more but less than 100 grams of cocaine (720 ILCS 570/401(a)(2)(A) (West 2012)).
2019 IL App (2d) 160426


The defendant filed a motion to quash his arrest and suppress physical evidence and statements

obtained following his arrest.

¶4     The following evidence was established at the hearing on the motion to quash and

suppress. Douglas Sanborn testified that he was a police officer with the Bensenville Police

Department, assigned to the Du Page Metropolitan Enforcement Group (DuMEG) and working

in undercover narcotics investigations. As part of his investigations, he had participated in and

witnessed hundreds of drug transactions.        In about 50 of those investigations, he used

information provided by individuals in police custody.

¶5     On September 16, 2013, Officer Sanborn was working with an individual who was in

custody for having possessed drugs with the intent to deliver. This confidential informant

identified a person named “Chilango,” who was later identified as the defendant, as someone

who could provide cocaine. At about 4 p.m., at Officer Sanborn’s direction, the informant

placed a phone call to Chilango.       Officer Sanborn was able to hear both sides of the

conversation. Although the conversation was in Spanish, Officer Sanborn testified that he spoke

fluent Spanish. The informant asked Chilango for five ounces of cocaine. Chilango stated that

he could provide only two ounces right away or five ounces later. A short time later, the

informant called Chilango again and stated that he could wait to get five ounces. They also

discussed meeting at a BP gas station at 149 East Ogden Avenue in Hinsdale to conduct the drug

sale. Chilango stated that he would call when he had the cocaine.

¶6     Officer Sanborn testified that he then met with other officers involved in the investigation

to go over the phone conversation and make surveillance plans. Later, Officer Sanborn directed

the informant to call Chilango again.        Officer Sanborn again heard both sides of the

conversation. Chilango told the informant that he was waiting to get the cocaine but that they

could meet at the gas station in about an hour. About a half-hour later, Chilango called the

                                               -2­
2019 IL App (2d) 160426


informant and Officer Sanborn overheard him say that he was on the way to the gas station. At

about 7 p.m., the informant received another call from Chilango, who asked for directions to the

gas station. Chilango called again for more directions a few minutes later.

¶7     Shortly after 7 p.m., the informant and Officer Sanborn were parked with a view of the

gas station. The informant told Officer Sanborn that he saw Chilango arriving at the gas station

in a Toyota Rav 4. Officer Sanborn observed the defendant pull into the gas station and park at a

gas pump. Officer Sanborn identified the defendant in court as the person he saw in the vehicle

at the gas station. The defendant had not committed any traffic violations when he pulled into

the gas station. Officer Sanborn believed that the defendant was bringing cocaine to the gas

station. After parking, the defendant exited his vehicle and went into the gas station. The

informant received another call from Chilango at about 7:10 p.m. Chilango stated that he was at

the gas station. At that point, Officer Sanborn alerted surveillance officers, who went into the

station and placed the defendant in custody.      Officer Sanborn then had the informant call

Chilango’s phone number, and one of the surveillance officers answered the defendant’s phone.

The defendant was transported to the police station. At the police station, Officer Sanborn

overheard the defendant talking and recognized the defendant’s voice as the voice of Chilango.

¶8     Andrew Anselm testified that he was a sergeant with the Illinois State Police and was on

assignment to the North Central Narcotics Task Force. Before that, he was assigned to DuMEG.

In that capacity, on September 16, 2013, Officer Sanborn had informed him about the phone

conversations between the informant and Chilango. Thereafter, Sergeant Anselm and other

surveillance officers went to the BP gas station at 149 East Ogden Avenue in Hinsdale and

parked by the gas station building.     Sergeant Anselm was in communication with Officer

Sanborn during this time.



                                               -3­
2019 IL App (2d) 160426


¶9     At about 7 p.m., Sergeant Anselm saw a silver Toyota Rav 4 pull into the gas station and

park. Officer Sanborn told Sergeant Anselm that the informant had identified the driver of the

Rav 4 as Chilango. Sergeant Anselm saw the defendant park his vehicle at a pump and walk into

the gas station. Sergeant Anselm then gave a signal, and he and other surveillance officers

placed the defendant in custody. The defendant was searched at the time of his arrest but the

officers did not find any contraband on the defendant’s person.        Officer Sanborn had the

informant call Chilango’s phone. After that, the defendant’s cell phone began to ring. Sergeant

Anselm answered the phone and spoke to Officer Sanborn. About 30 seconds later, Sergeant

Anselm walked to the defendant’s vehicle, where he saw a clear plastic bag, containing a white

chalky substance, on the front passenger seat. Based on his training and experience, Sergeant

Anselm knew that it was cocaine, so he opened the door and confiscated it.

¶ 10   Following argument, the trial court found that the defendant was placed under arrest

inside the gas station. The trial court further found that there was probable cause to arrest the

defendant because the police knew of the specific agreement between the informant and the

defendant for the delivery of five ounces of cocaine at a specific location. Thus, when the

defendant arrived at the prearranged location, there was probable cause to arrest him. After the

arrest, Sergeant Anselm found the cocaine in plain view in the defendant’s vehicle, which was

parked 20 to 30 feet away. The trial court acknowledged that a mere arrest does not authorize a

search of any property at any location. However, the vehicle was close by and the cocaine was

in plain view. The trial court found that this was no different than if the defendant had been

arrested standing outside his vehicle. The trial court found that the cocaine was lawfully seized

from the defendant’s vehicle. The trial court thus denied the defendant’s motion to quash and

suppress. The trial court also denied the defendant’s motion to reconsider.



                                              -4­
2019 IL App (2d) 160426


¶ 11   The case proceeded to a bench trial. At trial, Officer Sanborn and Sergeant Anselm

testified consistently with their testimony at the suppression hearing. The parties stipulated that

the substance retrieved from the defendant’s vehicle tested positive for 67.191 grams of cocaine.

Detective Vicente Roman testified that he interviewed the defendant at the police station

following his arrest. The defendant told Detective Roman that he agreed to sell the cocaine to

the informant because he was unemployed and needed to make some money. In a written

statement, the defendant indicated that he “[w]as grabbed trying to give reduced drugs for money

but [he] was unable to do it because the police recognized [him] and took [him] into the police

station *** [he] was going to profit $750.” Following the bench trial, the trial court found the

defendant guilty of possession with intent to deliver a controlled substance. The trial court

denied the defendant’s motion for a new trial or for an acquittal. The trial court sentenced the

defendant to six years’ imprisonment. The defendant filed a timely notice of appeal.

¶ 12                                     II. ANALYSIS

¶ 13   On appeal, the defendant argues that the trial court erred in denying his motion to quash

and suppress. The defendant argues that the police did not have probable cause to arrest him.

The defendant further argues that, because his arrest was not valid, the evidence seized from his

vehicle and the subsequent statements to the police should have been suppressed.

¶ 14   In reviewing a ruling on a motion to quash and suppress, we apply a two-part standard.

People v. Hopkins, 235 Ill. 2d 453, 471 (2009). Although we accord great deference to the

factual findings, and will reverse only if they are against the manifest weight of the evidence, we

review de novo the ultimate ruling. Id. A warrantless arrest is valid only if supported by

probable cause. Id. at 472. Probable cause to arrest exists when the facts known to the police

when they make the arrest are sufficient to lead a reasonably cautious person to believe that the



                                               -5­
2019 IL App (2d) 160426


arrestee has committed a crime. Id. The existence of probable cause depends upon the totality

of the circumstances at the time of the arrest. Id.

¶ 15   In addressing probable cause, we deal with probabilities. Id. They are the factual and

practical considerations of everyday life on which reasonable and prudent people, not legal

technicians, act. Id. Accordingly, whether probable cause exists depends upon commonsense

considerations, and such a determination concerns the probability of criminal activity, rather than

proof beyond a reasonable doubt. Id. Indeed, probable cause does not require even a showing

that the belief that the suspect had committed a crime was more likely true than false. Id.

¶ 16   If the facts supplied in an informant’s tip are essential to a finding of probable cause, the

tip must be reliable. People v. Johnson, 368 Ill. App. 3d 1073, 1081 (2006). An indication of

the reliability of the tip is when the facts learned through police investigation independently

verify a substantial part of the tip. Id. (citing People v. James, 118 Ill. 2d 214, 225 (1987)). The

reliability of the informant is another fact to be considered. Id. (citing People v. Adams, 131 Ill.
2d 387, 397 (1989)). The reliability of the informant is enhanced if he is known to the police.

See United States v. Davis, 617 F.2d 677, 693 (D.C. Cir. 1979) (a person who knows that the

police are in a position to charge him with a crime will not lightly undertake to divert “ ‘the

police down blind alleys’ ”). However, if an informant is offered leniency in exchange for

information that incriminates others, such information is clearly suspect. James, 118 Ill. 2d at

224. Whether an informant has provided reliable information depends on the totality of the

circumstances. People v. Tisler, 103 Ill. 2d 226, 245-46 (1984) (citing Illinois v. Gates, 462 U.S.
213, 239 (1983)).

¶ 17   In the present case, the informant’s reliability was established under the totality of the

circumstances. The informant provided the tip in person while in police custody. This enhanced

the reliability of the tip. Davis, 617 F.2d at 693. A confidential informant is deemed more

                                                -6­
2019 IL App (2d) 160426


reliable than an anonymous informant. People v. Bryant, 389 Ill. App. 3d 500, 518-19 (2009);

see also People v. Sanders, 2013 IL App (1st) 102696, ¶ 19 (recognizing the “difference between

an anonymous tip and one from a known informant whose reputation can be ascertained and who

can be held accountable if a tip turns out to be fabricated”). Further, there was no evidence that

the informant was given any specific inducement or promise in exchange for providing the

information about the defendant and cooperating with the police.

¶ 18      In addition, the informant’s reliability was enhanced by the fact that much of the

information relied upon to establish probable cause was based on Officer Sanborn’s personal

observations during the phone calls between the informant and the defendant. People v. Blake,

266 Ill. App. 3d 232, 242 (1994) (noting that an informant’s reliability was enhanced because

“much of the information relied on to establish probable cause was based on [the police

officer’s] personal observations rather than mere anecdotal information supplied by the

informant”). Officer Sanborn listened in on all of the phone calls between the informant and the

defendant. Officer Sanborn thus heard the informant’s request for a purchase of cocaine and the

defendant’s statement that he could provide two ounces immediately or five ounces later. When

the informant indicated that he could wait for the five ounces, Officer Sanborn heard the

informant and the defendant set a location for the drug transaction. Within the expected period

of time, the defendant indicated that he was on his way, and he was identified at the prearranged

location by the informant. Shortly after that, the defendant called the informant to tell him that

he had just arrived at the gas station. Accordingly, much of the information provided by the

informant was verified before the defendant’s arrest. Under the totality of the circumstances, the

police were aware of facts “sufficient to lead a reasonably cautious person to believe that the

[defendant] ha[d] committed a crime.” (Internal quotation marks omitted.) Hopkins, 235 Ill. 2d

at 472.

                                              -7­
2019 IL App (2d) 160426


¶ 19   The defendant argues that the informant was unreliable because there was no evidence

that he had provided reliable information in the past. However, the lack of any such evidence

does not change our conclusion. Prior reliable tips are simply one consideration in the totality of

the circumstances as to whether the informant was reliable.

¶ 20   The defendant cites People v. Chavez, 327 Ill. App. 3d 18 (2001), and People v. Halmon,

225 Ill. App. 3d 259 (1992), for the proposition that a lack of history of providing reliable

information renders an informant unreliable. Those cases are distinguishable from the present

case. Although in those cases the informants’ track records of providing information were

critical to establishing the informants’ reliability or lack of it, those cases did not involve an

arranged purchase of narcotics of which the police had first-hand knowledge. Chavez, 327 Ill.

App. 3d at 23 (confidential informant provided specific information as to future drug transaction,

and surveillance officers observed the predicted drug transaction; informant held reliable based

on track record of providing reliable information); Halmon, 225 Ill. App. 3d at 274, 276

(anonymous informant unreliable because there was no evidence as to informant’s background,

criminal history, or whether he supplied reliable information in the past; police had no

corroborating information to render the tip reliable). In this case, unlike in Chavez, Officer

Sanborn listened as the informant and the defendant set up a specific drug transaction, and,

unlike in Halmon, the informant was not anonymous and much of the information was

corroborated prior to the defendant’s arrest.       As there were other factors supporting the

informant’s reliability, a track record of supplying reliable information was not critical.

¶ 21   The defendant also argues that the informant was unreliable because he did not know the

defendant’s real name. In support, the defendant cites People v. Crespo, 207 Ill. App. 3d 947,

949 (1991) (upholding trial court’s grant of a motion to suppress, noting that the informant knew

the subject only as “John”). However, the defendant’s reliance on Crespo is unpersuasive. In

                                                -8­
2019 IL App (2d) 160426


that case, the informant was not found unreliable because he did not know the perpetrator’s last

name. Rather, the informant’s reliability was weakened by the fact that he was supplying

information in exchange for lessened punishment and because he was uncertain of whether the

events observed by the police were actually the drug transaction that he was predicting or

something different.    In this case, there was no such uncertainty.       The informant and the

defendant reached a very specific agreement for the delivery of five ounces of cocaine, and the

defendant arrived at the prearranged location. Further, there was no evidence that the informant

was receiving any lessened punishment.

¶ 22   The defendant also argues that the police lacked probable cause because, in the later

phone calls, the defendant did not specifically state that he would have cocaine with him when

he arrived at the gas station. However, a finding of probable cause is not based on each of the

phone calls viewed in isolation. Rather, it is based on the totality of the circumstances. As

noted, the informant and the defendant reached a very specific agreement for the delivery of five

ounces of cocaine. In dealing with probable cause, “we deal with probabilities,” not certainties.

(Internal quotation marks omitted.)      Hopkins, 235 Ill. 2d at 472.      Here, based on all the

circumstances, there was a fair probability that the defendant had brought cocaine to the gas

station. This is all that was necessary to establish probable cause. Id.

¶ 23   Because we have concluded that the defendant’s arrest was supported by probable cause,

we need not reach the defendant’s additional contentions on appeal, which are predicated on his

argument that his arrest was improper.

¶ 24                                     III. CONCLUSION

¶ 25   For the foregoing reasons, the judgment of the circuit court of Du Page County is

affirmed. As part of our judgment, we grant the State’s request that the defendant be assessed



                                                -9­
2019 IL App (2d) 160426


$50 as costs for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71
Ill. 2d 166, 178 (1978).


¶ 26   Affirmed.





                                            - 10 ­